—In two related actions to recover damages, inter alia, for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Stark, J.), dated July 16, 1997, which denied their motion, among other things, for summary judgment dismissing the complaint in both actions.
Ordered that the order is affirmed, with costs.
*455This action arose from a motor vehicle accident involving a vehicle owned by Ellen J. Greenberg and Stephen R. Green-berg, the plaintiffs in Action No. 1, and a vehicle owned by the appellant Aaron Todd Boat Shipping, Inc., and operated by the appellant Philip E. Parbury, who are the defendants in both actions. The appellants’ claim that the plaintiffs are required to exhaust collateral resources, such as insurance, before prosecuting an action against the appellants, is without merit. Accordingly, the Supreme Court properly denied the appellants’ motion, inter alia, for summary judgment (see, Zuckerman v City of New York, .49 NY2d 557, 562). Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.